DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 16 November 2021 and 28 January 2022. Claim(s) 2-20 is/are presently pending in the application, of which, claim(s) 2, 8, and 15 is/are presented in independent form.

This application properly claims benefit, as a continuation, of U.S. Application No. 16/053,370 filed on 2 August 2018.

An IDS was received on 28 January 2022. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (U.S. PGPub No. 2016/0259821 A1) (hereinafter Rao) in view of Vogel et al. (U.S. PGPub No. 2007/0050393 A1) (hereinafter Vogel).
As per claim 1, Rao teaches a search system (Rao at 0015) comprising:
a document intake system configured to generate a plurality of objects and links between objects [] (Rao at 0016-0017); 
a first database configured to store the plurality of objects and links (Rao at 0016, 0026, and 0063); 
a search system [] (Rao at 0021 and Figure 1 item 126); 
a second database configured to log changes related to the plurality of objects and links (Rao at 0016 and 0027); and 
a document interface system configured to receive a user selection of a document (Rao at 0018 – “query identifies a particular object”); 
wherein the search system is configured to search [] for links to the document (0018, 0021, and 0063);
wherein the document interface system is configured to initiate a supplemental search of the second database for changes in any links to the document (Rao at 0094-99; see also Rao at 0027 and 0031-34), and 
wherein the document interface system is configured to transmit data for displaying at least some results of the supplemental search (Rao at 0022).

But Rao does not appear to explicitly disclose:
a document intake system configured to generate a plurality of objects and links between objects based at least in part on an ontology; 
a search system configured to build an index of the plurality of objects and links; or
wherein the search system is configured to search, with reference to the index, for objects linked to the document and at least one of: links to the document, or properties of the objects linked to the document. (Emphasis added).

However Vogel does teach this. Vogel at 0006-09 and 0091-92. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Vogel into the invention of Rao in order to have the plurality of objects and links between objects generated based at least in part on an ontology, have the search system configured to build an index of the plurality of objects and links, and search with reference to that index. This would have been clearly advantageous as it would deliver better, faster results to users in response to queries. See generally Vogel at 0006. The combination hereinafter RV.

As per claim 8, RV teaches a computer system (Rao at 0015) for document review, the computer system comprising:
a computer readable storage medium storing instructions (Rao at 0038-39); and 
one or more processors (Rao at 0037) configured to execute the instructions to cause the processors to: 
For the remaining limitations see examiner’s remarks regarding claim 1.

As per claim 15, RV teaches a searching and indexing method (Rao at 0015) comprising:
For the remaining limitations see examiner’s remarks regarding claim 1.

As per claims 4, 11, and 17, RV teaches the system of Claim 2, wherein the supplemental search of the second database for changes in any links to the document includes changes that are not included in the first database at the time of the supplemental search (Rao at 0032-33, 0083, and 0095).

As per claims 5, 12, and 18, RV teaches the system of Claim 2, further comprising one or more data stores[] (Figure 1 item 130), and wherein the first database is separate from the one or more data stores (See Figure 1; compare item 130 with item 132).
RV does not explicitly disclose: the one or more data stores including at least 100,000 documents, wherein the document intake system is configured to generate the plurality of objects and the links between objects based at least in part on the at least 100,000 documents. However this is considered obvious in view of the combination. Rao and Vogel both refer to their usage on large datasets (Rao at 0003 and 0016, and Vogel at 0002), and a person of ordinary skill in the art would understand this to be more than 100,000 records. Therefore it would have been obvious to one of ordinary skill in the art from a reading of Rao and Vogel to have the one or more data stores including at least 100,000 documents, wherein the document intake system is configured to generate the plurality of objects and the links between objects based at least in part on the at least 100,000 documents.

As per claims 6 and 19, RV teaches the system of Claim 2, wherein the search is performed using a scalable search technique (Rao at 0023).

As per claims 7 and 14, RV teaches the system of Claim 2, further comprising an auditing system configured to audit the changes (Vogel at 0075),wherein the changes include edits or deletions (Rao at 0033), and wherein the changes in the second database are appended to the first database (Rao at 0031-34).

As per claim 20, RV teaches the method of Claim 15, further comprising receiving the changes affecting the plurality of objects and links, wherein the changes include edits to a document, tag, object, object property, or link (Rao at 0031-32).

Claims 3, 9, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao in view of Vogel as applied to claims 1, 8, and 15 above, and further in view of Faerber et al. (U.S. PGPub No. 2017/0004158 A1) (hereinafter Faerber).

As per claims 3, 9, and 16, RV does not appear to explicitly disclose: the system of Claim 2, wherein the changes in the second database are configured to be written to the first database.
Faerber does teach writing changes from one database to another. Faerber at 0014-15. It would have been obvious to one of ordinary skill in the art to incorporate the teachings of Faerber into the combination of RV in order to have the changes in the second database be configured to be written to the first database. This would have been clearly advantageous as it would prevent the second database from getting too bloated with changes, while still allowing administrators to choose when to commit a full update to the first database. The combination hereinafter RVF.

As per claims 10, RVF teaches the system of Claim 9, wherein the second database is configured to delete the changes affecting the plurality of documents and links that are logged in the second database after the changes affecting the plurality of documents and links are written to the first database (Faerber at 0102-03).

Conclusion
This is a continuation of applicant's earlier Application No. 16/053,370.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/Primary Examiner, Art Unit 2165